179 F.2d 719
REPUBLIC STEEL CORPORATIONv.FARVAL CORPORATION.
No. 10869.
United States Court of Appeals Sixth Circuit.
December 16, 1949.

Walter J. Blenko, Pittsburgh, Pa., T. F. Patton, Cleveland, Ohio, for appellant.
John F. Oberlin, Cleveland, Ohio, William R. Day, Wyandotte, Mich., for appellee.
Before HICKS, Chief Judge, and McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard on the transcript of the record, the briefs of the parties, and the argument of counsel in open court, and it appearing that an order was heretofore entered in the district court, referring the case to a Special Master to take testimony and report his findings of fact and conclusions of law, and it appearing that pursuant thereto, a considerable body of testimony was heard and numerous exhibits introduced in evidence, and thereafter exhaustive and detailed findings of fact and conclusions of law sustaining appellee's contentions were filed by the Special Master, to which report numerous objections were filed by counsel for appellant; and it further appearing that the District Court thereafter considered the said findings of fact and conclusions of law and appellant's objections thereto and filed an opinion, 82 F.Supp. 31, sustaining the report of the Special Master, upon which judgment was entered; and it being required that the Special Master's findings of fact are accepted by both the District Court and the appellate court unless clearly erroneous, and the court being duly advised in the premises, it is ordered, adjudged, and decreed that the judgment of the District Court be and is hereby affirmed.